                                                     underberg & kessler rrp

                                                                                   PAUL F. KENEALLY, PARTNER
                                                                                   (s8s) 258-2882
                                                                                   pkencally@underbergkessler.com


                                                        November 5,2018

            VIA ECF

            Hon. Katharine H. Parker
            United States Magistrate Judge
            Southern District of New York
            500 Pearl Street
            New York, New York 10007

                      Re       Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, et al.
                               Civ. Action No. : 1 6-cv-09517 -LAK-KHP

            Dear Magistrate Parker:

                     As you know, this Firm represents the Eber Defendants in the above-referenced matter.
             Please allow this lettel to serve as a response to the October 31,2018 letter of Brian C. Brook,
             Esq., counsel for plaintiffs, requesting that the Courl address corporate governance matters at the
             upcoming status conference.

                     This is yet another inaccurate and hyperbolic attempt by Plaintiffs to exercise powers and
             interests they do not have, and to ask the Court to make determinations on issues which are not
             before it.

                     It is not true that the corporate stock register was "lost." The register is maintained by the
             corporate secretary, Wendy Eber, who is solely responsible for registering valid transfers of stock
             in it. Neither the Allen Eber Trust (the "Trust") nor CNB, as one of its trustees, has any
             responsibility or role in registering stock transfers. The corporate secretary never told CNB that
             the register was "lost". In any event, its request for the stock register is irrelevant.

                     According to UCC 8-207 Eber Bros. may treat a registered holder of its shares as the person
             exclusively entitled to vote, receive notifications and otherwise exercise all the rights and powers
             of an owner before due presentment for registration of transfer of one of its shares. Due
             presentment of the original stock certificates and stock powers duly signed by the Trust for the
             purported transfers to Plaintiffs has never been made to the Eber Bros. corporate secretary. The
                     of stock powers purporting to transfer shares to Plaintiffs were not signed by a majority of
             "op1.r
             the trustees of the Trust. The purported stock transfers of Eber Bros. shares to Plaintiffs were
             never registered.




300 Bausclr & Lomb Place, Rochester, NY 14604      www. underberg kessl er. com       Additional Offices
         585 258-2800 pHor'rr 585-258-2821 rax                                        Buffalo, Canandaigua and Geneseo, NY
Hon. Katharine H. Parker                  underberg i:l kessler rre
November 5,2018
Page 2



        Also, the purported October 2,2017 transfers from the Trust to Plaintiffs were invalid
because they did not comply with the Eber Bros. by-laws. A copy of the by-laws is attached as
Exhibit A. Pursuant to Article XII of the by-laws, "A shareholder shall not transfer, sell or assign
any shares of the corporation's stock without first personally delivering to the president or
secretary written notice of a proposed transfer at least five (5) days before the effective date of
transfer. . . "(emphasis added). Further, the by-laws provide that "No transfer of any stock shall be
valid until such notice shall be given and the other shareholders have the opporlunity to purchase
the same as aforesaid." Here, notice of the Trust's purported October 2,2017 transfer of shares to
Plaintiffs was nevel personally delivered to the president or secretary of Eber Bros. as required by
the plain language of the by-laws.

        The October 11, 20Il lelter from CNB's counsel to James Yazzana, Esq. does not qualify
as sufficient notice under Article XII of Eber Bros.'s by-laws for two reasons. First, it was just
mailed to Mr. Yazzana,who had been serving solely as Lester Eber's personal counsel as a trustee
of the Trust and was not representing Eber Bros. at all. This fact is not, and cannot, be disputed
by Plaintiffs.

         Second, the October   lI,2017 letter        Mr. Yazzanawas different from a similar letter
                                                sent to
from CNB's counsel dated October ll,20Il, and apparently sent to Mr. Brook. Copies of both
letters are attached as Exhibit B. The letter sent to Mr. Yazzana had attached to it only stock
certificates and stock powers for transfers of shares from the Trust to Lester Eber. It did NOT have
attached to it any stock certificates or stock powers for purported transfers of the Trust's shares to
Plaintiffs. The Eber Bros. corporate secretary had no obligation to register the purported transfer
of shares from the Trust to Plaintiffs because neither she nor Lester Eber received the relevant
stock certificates or executed stock powers for the purported October 2,201'l transfers to Plaintiffs
before October 27 , 2018, if at all. On October 27 , our office forwarded a copy of Mr. Brook's
email correspondence dated October 26,2018 to Wendy and Lester Eber. Mr. Brook's email
included a copy of Plaintiffs' version of the October 1I,2017 letter from CNB. This is the first
time the president and secretary of Eber Bros. ever saw Plaintiffs' stock cerlificates and stock
powers.

        Properly executing a stock transfer and making due presentment to the corporate secretary
for registration of transfer is the Trust's and the Plaintiffs' responsibility, not the responsibility of
the corporate secretary.

        Even if Wendy and Lester Eber's email receipt of Plaintiffs'version of the October 11,
20 1 7 CNB letter on October 27 , 2018, were to constitute sufficient notice pursuant to Article XII
of the by-laws, Lester Eber's right to purchase from the Trust the shares purported to be transferred
to the Plaintiffs within the five day window provided in the by-laws was properly exercised. On
October 30,2018, L,ester Eber gave written notice to the Trust of his intent to exercise his call right
and purchase the shares the Trust proposed to transfer to Plaintiffs. Lester Eber's exercise of his
Hon. Katharine H. Parker                   underberg   li kessler trp
November 5,2018
Page   3




rights as a shareholder under the terms of the by-laws is not prohibited just because it hinders
Plaintiffs'plans to wrest control of Eber Bros'

        As previously noted, the corporate secretary determined that Audrey Hays' October 10,
201g request to call a special shareholders meeting of Eber Bros. was deficient and could not serve
as a valii request for a ipecial meeting. As noted above, (a) Ms. Hays is not a shareholder of record
and does nof hold the required one third of the outstanding Eber Bros. shares; and (b) the purposes
of the requested special meeting cited by Ms. Hays are, in each case, overly vague and do not
specificaliy describe what shareholder action is intended to be proposed at a special meeting.

        properly requesting a special shareholder meeting is the responsibility of the requesting
pafty, not the responsibility of the corporate secretary of Eber Bros.

           To summarize, Plaintiffs' requests to the Courl should be denied in full because:

           (i)  the UCC and Eber Bros.'s by-laws govern the requirements for validly transferring
shares and making due presentment to Eber Bros. for registration of such a transfer, but the Trust
and the Plaintiffs did not follow those requirements;

           (Z)  the version of the October II,2017 CNB letter sent to Mt Yazzana does not
constitute due presentment under UCC 8-207 or proper notice pursuant to Article XII of the by-
laws since it does not have the stock certificates and stock powers for the purported transfers to
Plaintiffs attached to it;

      (3)       in the alternative, if the October 26,201 8 forwarding of Plaintiffs' version of the
October II,    2017 CNB letter regarding the purported transfers to Plaintiffs was somehow
sufficient, Lester Eber validly exercised his call right within five days under the by-laws;

       (4)        Ms. Hays' request for a special shareholders meeting was deficient for a number of
reasons;

           (5)  the corporate governance issues alleged by Plaintiffs are not before this Court under
 the current causes ofaction; and

           (6)   an annual meeting for Eber Bros. Wine and Liquor Corporation and Eber Bros.
 Wine &'Liquor Metro, Inc. took place on October 31,2018, at which Lester Eber and Wendy Eber
 were elected directors until their successors are duly elected and qualif,red, so Plaintiffs' request
 on this point is moot.
Hon. Katharine H. Parker                 underberg   ,! kessler rrp
November 5,2018
Page 4



         I look forward to discussing the matter with the Courl on Novemb er 7rh.


                                          Re                     submi


                                                             (
                                          Paul F                  v

PFK:ar

cc       Daryoush Behbood, Esq. (w/enc. via ECF)
         Robert Calihan, Esq. (w/enc. via ECF)
         Michael J. Adams, Esq. (w/enc. via ECF)
XHIBIT
eeA''
                                          BY-LAWS

                                                OF

                               EBER BROS. & CO., INC.


                               ARTICLE     I.   SHAREHOLDERS

            L.    MEETINGS

                  The annual meeting of the shareholders shall be held during the rnonth of
August during each calendar year upon a day tixed by the Board of Directors for the election
of directors and for the transaction of any other business which may properly come before the
meeting. Annual meeting.s shall be held at the office of the corporation, or at the office of the
attorneys for the corporation, or at such other place, within or without the State of New York,
as nray be set hy the Board of Directors. Special meetings may be called at any time by any
member of the Board of Directors or by the President, and shall be called by the Secretary at
the written request of shareholders owning at least one-third of the outstanding shares of the
corporation. Such rcquest shall state the purpose or purposes of the proposed meeting.

            2.    NOTICE OF MEETING
                   'Written notice of every meeting shall be delivered personally or mailed to e{rch
shareholdel- at his last known address. Notice of every meeting shall state the place, date and
hour of the meeting, and shall be mailed not less than ten days, nor more than fifty days, before
the date of the meeting. Notice of any special meeting shall state the purpose for rvhich it vi'as
called.

            3.    WAIVER OF NOTICE

                   Notice of meeting need not be given to any shareholder who submits a waiver
of notice^ eithel befbre or atler the meeting. The attendance of any shareholder at a meeting
shall constitute a waiver by him of notice of the meeting unless, prior to the conclusion of the
meeting, he protests the lack of such notice.

            4.    Qr.loRUM

                 The holders of a majority of the shares entitled to vote at meetings shall
constitute a quomm  for the transaction of any business. Whenever a quorum is present, it shall
not be broken by the subsequent rvithdrawal of any shar-eholders, The shareholders present may
adjourn any meeting despite the absence of a quorum fi'om time to tirne until a quorum is
prcsent.




                                                                   ACA;(::"wPFlt.FS\CORP\CL IENTS\EAER\UB&rj.BY.   l.AW
             5.   VOTING

                  Every shareholder of record shall be entitled to one vote for each share
standing in his name on the record of shareholders. Except as otherwise provided by law, the
vote of the majority of the votes cast by the shareholders present at the meeting shall be the act
of the shareholders. Directors shall be elected by a piurality of the votes cast by the share-
holders present at the meeting.

             6.   PROXIES

                  Every shareholder etfitled to vote at a meeting of shareholders or to express
consent or dissent without a lneeting may authorize another person or persons to act tbr him by
proxy. Every proxy must be in writing and signed by the shareholder or his attomey*in-fact.
No proxy shall be valid after the expiration of eleven months from the date thereof unless
otherwise provided in the proxy. Every proxy shall be revocable at the pleasure of the
shareirolder executing it, except as otherwise provided by law.

             7.   WRITTEN CONSENT OF SHAREHOLDERS WITHOUT A MEETING

                 Any shareholder action permitted to be taken by vote may be taken without a
meeting on written consent. setting forth the action so taken, and signed by the holders of all
the outstanding shares entitled to vote thereon.

             8.   AGREEMENTS AS TO VOTING

                 An agreement between two or more shareholders, if in rvriting and signed by
the panies, rnay provide that in exercising any voting rights the shares held by thern shall be
voted as provided in such agreement.


                                  ARTICLE     U.     I}IRtsCTORS

             1,   AL]THORITY AND NUMBER

                 The business of the corporalion shall be managed by its Board of Directors,
each   of whom shall be at least twenty-one years of age, The number of directors shall be at
least tlu'ee, rvho need not be shareholders, except that where all the shares of the corporation are
owned beneficially and of record by less than three shareholders, the number of directors may
be less than thr:ee bllt shall at least equal the number of shareholders.

             2.   ELECTION AND TERM

                   At the annual meeting of shareholders, the directors shall be elected to hold
office until their succ€ssors have been elecred. Subject to the provisions of section 706 of the
New York Business Corporation Law. any clirector may be removed with or rvithout cause by


                                                 2                 r\CA; C:,'IV   PIjllji$CORP\CL lEl.il'S\h:llElt\ED&C-l]Y.LAW
vote of a majority of the board of directors called fcrr such pulpose. Vacancies occurring in the
Board of Directors sliall be filled by the shareholders.

           3.    VACANCIES

                  a     Newly created rlirectorships resulting from an increase in the number of
                        directors and vacancies occuring in the board for any reason may be
                        filled by vote of the troard. If the nun:rbet of the directors then in oftice
                        is less than a quoruln, such newly created directorships and vacancies
                        may be filled by vote of a majority of the directors then in office.

                  b     The board may fill vacancies occurring in the board by reason of the
                        removal of directors without cause.

                  c-    A director elected to fill a vacancy shall holtl office until the next
                        meeting of sharcholders at which the election of directors is the regular
                        order ofbusiness, and until his successor has been elected and qualified.

           4.     COMMITTEES OF TFIE BOARD

                   The board of directors, by resolution adopted by a majority of the entire board,
may rlesignate from among its members an executive committee and other cotnmittees, each
consisting of three or more directors, and each of whiclt, to the extent provided in such
resolution, shall have all the autllority of the board, except as to the following matters:

                  a     The submission to shareholders of any action that needs shareliolders'
                        approval under the Business Cotporation Law clf the State of Nerv York,

                  h.    The filling of vacancies in the board of clirectors or in any committee

                  c     Tlre fixing of compensation of any dhector for serving on the board or
                        on any cornmittee,

                  d     The arnenclment or repeal of the by-laws, or the adoption of new by-
                        laws,

                        The amendment or repeal of any resolution of the board which by its
                        temrs shall not be so amendable or repealable.

                 The board may designate one or more directors as alternate menrbers of any
such cornmittee, who may replace any absent member or members at any meeting of such
committee. Each such committee shall serve at the pleasure of the bnard of directors.




                                                 J                 ACArC:\WPllt-ES\CORP\(;LIENTSiEBER\nIr&C,BY.l.AW
           5.     MEETINGS

                   The organizational meeting of the Board shall be helcl immediately after the
annual meeting of the shareholders. Special meetings     of the Board rnay be called at any tirne
by the President or by any member of the Board, and shall be held at the office of the
corporation or at the office of the attorneys for the cot?oration, or at such other place, within
or without the State of New York, as may be set by the Board of Directors. Any member of
the Board may attend and participate in a meeting of the Board or a Board committee by means
of a conference telephoned or similar communications equipnrent allowing all persons
participating in the meeting to hear each other simultaneously. Participation by such means shall
constitute presence in person at such a meeting.

            6.    NOTICE OF MEETING

                  Written notice of any meeting shall be either delivered personally, mailed or
telegraphed to each director and shall state the place, date and hour of the meeting. Such notice
shall be made at least 48 hours before the date of any meeting.

            7.    WAIVER OIJ NOTICE

                  Notice of meetings needs not be given to any director who submits a signed
waiver of notice, rvhether before or after the meeting, or who attends the rneeting without
protesting prior thereto. or at its commencement, the lack of notice to him.

            8     QUORUM

                  A majority of the entire Board shall constifute   a quorum

            I     VOTING

                  Except as orherwise provided by law, the vote of the rnajority of the directors
present shall he the act of the Board.

            10.   ACTiON WIT}IOUT A MEETING

                 Any director action permitted to be taken by vote may be taken without a
meeting on written consent, setting forth the action to be taken and signed by all the directors
of the corporation.

            11.   INTERESTED PARTIES

                  a    No contract or other transaction between the corporation and one or
                       more of its directors, or between the corporation and any other
                       corporation, firm, association or other entity in which one or more of its
                       directors are directors or ofTicers. or are financially interested. shall be
                       Bither void or voidable for this leason alone, or by reason alone that

                                                4                ACA:Cr\lVPFlL ES\COllp\CLIENTS\ED ER\EB&C-BY. LAW
                          such director or directors are present at the meeting of the Board of
                          Directors which authorizes such contract or transaction, or that his or
                          their votes are counted for such purposes:

                          (1) If the material facts as to such director's interest in such contract
                              or transaction and as to any such comfiton directorship,
                                officership, or financial interest are disclosed in good faith or
                                known to the board or committee, and the board or committee, and
                                the board or committee approves such contract or transaction by
                                a vote sufficient for such purpose without counting the vote of
                                such interested director or, if the votes of the disinterested
                                directors are insufficient to constitute an act of the board as
                                defined in section 708 of the Business Corporation Law (Action by
                                the board), by unanimous vote of the disinterested directors; or

                          (2) If the material facts as to such director's interest in such contract
                                or transaction and as to any such common directorship, officership
                                or financial interest are disclosed in good faith or known to the
                                shareholders entitled to vote thereon, and such contract or
                                transaction is approved by vote of such shareholders.

                    b     If such good faith disclosure of the material facts as to the director's
                          interest in the contract or transaction and as to any such common
                          directorship, officership or financial interest is made to the directors or
                          shareholders, or known to the board or comrnittee or shareholders
                          approving such contract or transaction, as provided in paragraph (a)
                          above, the contract for transaction may not be avoided by the
                          corporation for the reasons set forth in said paragraph (a). If there was
                          no such disclosure or knowledge, or if the vote of such interested
                          director was necessary for the approval of such contract or transaction
                          at a meeting of the board or comrnittee at which it was approved, the
                          corporation may avoid the contract or transaction unless the parfy or
                          parties thereto shall establish affitmatively that the contract or transaction
                          was fair and reasonable as to the corporation at the time it was approved
                          by the board, a committee or the shareholders.

            12. COMPENSATION
                    The Boald of Directors shal1 have authority to fix the compensation of directors
for services in   any capacity.

            13. LOANS          TO DIRECTORS

                  No loan shall be made by the corporation to any director unless it is approved
by a majority vote of all the shareholders. For this purpose, the shares of a director who would
be the borroler shall not be shares entitled to vote.

                                                   5                 ACA:C:\WPFILES\CORP\CLItsNfS\EBEII\EIt&C-BY.L^W
            14. MORTGAGE        OF CORPORATE PROPERTY

                 The Board of Directors may authorize any mortgage or pledge of cotporate
proper:fy



                                 ARTICLE     III.   OFFICERS

            1.   NU]VIBER

                 The officers of the corporation shall be a President, Secretaty and a Treasuret,
each of whom shall be elected by the Board, Other officers such as one or more Vice Presidents
and a Chairman of the Board may be elected by tlre Board. Any two or lnore offices may be
held by the same person, except the offices of President and Secretary. When all of the issued
and outstanding stock of the corporation is owued by one person, such person may hold all or
any combination of officers.

            2.   ELECTION AND TERM

                  The officers shall be elected at the organizational meeting of the Board, and
shall hold office until theil successors are elected. Any officer elected may be removed by the
Board with or without cause, Any vacancy in office may be filled by the Board for the
unexpired portion of the term.

            3.   PRESIDENT

                  The President shall be the chief executive officer of the corporation, and shall
have general supervision and control of the business of the corporation. He shall preside at all
meetings of the shareholders. He shall make reports to the directors and the shareholders, and
shall perform all such other duties as are incident to his office, and as are properly required of
him by the Board.

            4.   VICE PRESIDENT

                  a     The Vice-President/Finance shall possess the powers and may perform
                        the duties of the President in his absence or disatrility, and he shall
                        perform such other duties as may be prescribed from time to time by the
                        Board of Directors.

                 b      The other Vice-Presidents shall possess such powers and may perform
                        the duties as may be assi-qned to them by the Board of Directors.

                 L      In the absence or disability of'the Presiilent and Vice-President\Finance,
                        the other Vice-President designated by the Board of Directors or the
                        President shall perfbrm the duties and exercise the powers of the
                        President.

                                                6                ACArC:\$'PFll,DS\CORI\CLIENI   S\lltJLR\tB&C.ll Y.l.. \v
                    d   A Vice-President may sign and execute contracts and other     obligations
                        and execute contracts pertaining to the regular course of his duties.

            5.      SECRETARY

                  The Secretary shall keep the minutes of the meetings of the board of directors,
and the minutes  of all meetings of the shareholdei-s. and also, unless otherwise directed, the
minutes of all meetings of committees in books provided for that purpose. He shall give, or
cause to be given, notice of all meetings of shareholders and directors, and all other notices
required by law or by these by{aws, and in case of his absence or refusal to do so, any such
notice may be given by any person thereunto directed by the president or by the directors or
shareholders upon whose requisition the rneeting is called. IIe shall have charge of the corporate
books and records. He shall have custody of the seal of the corporation and affix the same to
all irntruments requiring it when authoized hy the directors or the president, and attest the
same. He shall file all written requests that notices be mailed to shareholders at the address
other than that which appears on the record of shareholders. He shall sign with the president
or vice president all certificates representing shares of the corporation, And he shall, in general
perfcrm all duties incident to the office of secretary.

            6.      TREASURER

                   The Treasurer shall have chatge of, and be responsible for, the funds of the
corporation. He shall have charge of, and be responsible for, keeping correct and complete
books and records of account. He shall pertbrm all duties incident to his office, and that are
properly r:equired of him by the Board. If required by the Board, the Treasurer shall give bond
for the faithful discharge of his duties in such amount and with such surety as the Board shall
deternrine.


                 ARTICI,E    W.   DUTY O}'OFFICERS AND DIRECTORS

                  I)irectors and officers shall discharge tlie dutie,s of their respective positions
in good faith and with that degree of diligence, care and skill which ordinarily prudent men
rvould exercise under similar circumstances in like positions. ln discharging their duties,
directors and officers, when acting in good faith, may rely upon flnancial statements of the
corporation represented to them to be correct by the Presiderrt or the officer of the corporation
having charge of its books of accounts, or stated in a written report by an independent public
or certified public accountant or firm or such accountants to reflect the financial condition of
such corporation.




                                                 7                i\CA:C;\WPFILES\CORP\Cl-iDNIS\EBEft   \Ell&C-DY, LAW
                                  ARTICLE      V.     INDEMNITY

            1     ACTIONS OTHER THAN ONE                   BY OR IN THE RIGHT OF                                   THIS
                  CORPORATiON

                    This corporation shall indemnify any person made. or threatened to be made,
a paily to an action or proceeding (other than one by or in the right of this corporation to
procure a judgment in its favor) whether civil or criminal, including an action by or in the right
of any other corporation, or any type or kind, domestic or foreign, or any paftnership, joint
venflrre trust, employee benefit plan or other enterprise, which any dilector or officer of the
corporation served in any capacity at the request of the corporation, by reason of fhe fact that
such person, his testator or intestate, was a director or officer of the corporation or served such
other corporation, partnership, joint venfure, trust, employee benefit plan or other enterprise in
any capacity, against judglnents, filtes, amounts paid in settlement and reasonable expenses,
including attomeys' f'ees actually and necessarily incurred as a result of such action or
proceeding, or any appeal therein, if such director or nfficer acted in good faiflr for a purpose
which he reasonably believed to be in or, in the case of service for any other corporation or any
partnership, joint ventrrre, trust, emplOyee benefit plan or other enterprise not opposed to, the
best interesls of ttre corporation and, in criminal actions or proceedings, in addition, he had no
reasonable cause to believe that his conduct was unlawful.

            2.    ACTIONS BY OR IN THE RIGHT OF TI-IIS CORPORATION

                   This corporation shall indemnify any person made , or threatened to be made,
a party to an action by or in the right of xhis corporation to procure a judgment in its favor by
reason of the fact that such person, his testator or intestate, is or was a director or officer of this
corporation, or is or was serving at the request of this corporation as a director or officer of arry
other corporation of any type or kind. domestic or tbleign, or any partnership, .joint venture,
ffust, employee benefit plan or other enterprise, against amounts paid in settlement and
reasonable expen$es, including attctrneys' t'ees. actually and necessarily incurred by him in
connection with the defense or settlement of such acfion, or in connection with an appeal therein.
if such director or officer acted, in good faith, for a purpose which he reasonably believed to
be in. or, in the case of service tor any other eorporation or any partnership, joint venfure, trust
employee benefit plan or other enterprise, not oppi:sed to, the best interests of the coryoration,
This corporation shall not indemnify such person in respect of (i) a thleatened action, or a
pending action which is settled or otherwise disposed of, or (ii) any claim, issue or matter as to
which such person shall have been adjudged to be liable to the corporation, unless and only to
the extent that the court in lvhich the action was brought, or, if no action was brought, any court
of competent jurisdiction, detennines that upon application that, in view of all the circumstances
of the case, the person is fairly and reasonably entitled to indemnity fol such portion of the
settlement amount and expenses as the court deems proper.




                                                  8                 ACA iC:\tVPFILIiS\CORP\CLIENT.S\EREII\Etl&(:-llY.   t-AW
            3     ACTS COMMITTED iN BAD FAITH OR THE RESULT OF DEL]BERATE
                  DISHONESTY

                 No indernnification shall be made to or on behalf of any director or officer if
a judgment or ofher final adjudication adverse to the director or officer estabiishes that his acts
were conlmitted in bad fairh or were the result of active deliberate dishonesty and rvere ntaterial
to the cause of action so adjudicated, or that he personally gained in fact a financial profit or
other advantage to which he was not legally entitled'

            4,    AT]THORIZATION

                  Unless ordered by a court, inclemnification shall be made by the col?oration
only if authorized in the specific case (i) by the board acting by a quorum consisting of directors
who are not parties to such action or proceeding upon a finding that the director or o{flcer has
met rhe standard of conduct set forfl in subparagraph 1 or 2 above, or (ii) if a quorum is not
obtainable or even if obtainable, a quorum of disinterested directors so directs (A) by the board
upon the opinion in writing of independent legal counsel the indemnification is proper in the
circumstances because the applicable standard of conduct has been met by such director or
otficer or (B) by the shareholders upon a finding that the director or officel has met the
applicable standard of conduct.


            5.    EXTENT OF INDEMNIFICATION

                  This bylaw provision is intended to indemnify the officers and directors of this
corporation to rhe fullest extent permitted undel the New York Business Corporation Larv.


                                   ARTICLE      VI.   SHARES

            1.    CTRTIFICATEREPRESENTINGSHARbS

                    The shares of the corporation shall be lepresented by certificates in the fbr:m
attached to these  Bylaws   and shall be numbered consecutively. The certificates shall be signed
by the president or a vice-president and the secretary or an assistant secretary or the treasurer
or an assistant treasurer of the corporation, and may be sealed with the seal of the corporation
or facsirnile thereof. The signatures of the officers upon a certificate may be f'acsirniles if the
certificate is countersignecl by a transt'er agent or registered by a registrar other than the
corporation itself or its employee. In case atry officer who has signed or whose tacsimile
signafure has been placed upon a certificate shall have ceased to be an officer bef'ore such
certificate is issued, it may be issued by the corporation with the same etTect as if he rvere such
officer at the date of issue. Each certitlcate shall state upoll the face thereof: (1) That the
corporation is fbrmed under the laws of this state. (2) The name of the person or persons tc)
whom issued. (3) The number and class of shares, and the designation of the series, if any,
which such certificate represents.


                                                 9                AC;\:C:\WFFll-l:SiCOR?\CI-IENTS\EIJER\EB&C.IJ Y.   t.-A   W
            2.    LOST, DESTROYED AND STOLEN SHARE CERTIFICATES

                   Any person claiming a certificate representing shares to be lost, apparently
desroyed or wrongfully taken shall make an affidavit or affirmation of that fact and advertise
the same in such manner as the board of directors may require, and shall give the corporation
an indemnity bond in such form and with one or more sureties satisfactory to the board, in such
amount as the board may determine, which shall be at least double the par value of the shares
represented by said certificate, to protect it or any person injured by the issue of the new
certificate from any liability or expense which it or they may incur by reason of the original
certificate remaining outstanding , whereupon a new certificate may be issued of the same tenor
and for the same number of shares as the one alleged to be lost, destroyed or wrongfully taken
if the claimant so requests prior to notice to this corporation that the lost, apparently destroyed
or wrongfully taken certificate has been acquired by a bona fide purchaser.


                                  ARTICLE VTI. T'INANCE

            1.    BANK ACCOLINTS

                 The funds of the corporation shall be deposited in such banks as the Board shall
designate, and shall be drawn only by check signed by properly designated officers as shown on
the corporate banking resolution.

            2.    LOANS

                  No loans shall be contracted on behalf of the corporation, and no bonds or
notes shall be issued, unless authorized by the Board or made by properly designated officers
as shown on the corporate borrowing resolution.



                              ARTICLE      YIII.     FISCAL YEAR

           The fiscal year of the corporation shall beginJune 1st and end May 31st of the next
succeeding year.



                                     ARTICLE       IX.   SEAL

           The seal of the corporation shall be in the form of a circle and shall bear the name
of the corporation and the year of the corporation, and the words "Corporate Seal" and "New
York". An example of the corporate seal is impressed on the margin of this page.




                                                10               .4CA:C:\WPFIL.ES\CORP\Cl.lEN|TS\EBF.R\EB&C-BY.l.   AW
                       ARTICLE   X.   REIMBLTRSENIENT BY OFFICERS

            Any payments made to an officer of the corporation such as a salary, commission,
bonus, interest, or rent, or entertainment expense incurred by him, which shall be disallowed
in whole or in part as a deductible expense by the Internal Revenue Service, shall be reimbursed
by such officer to the corporation to the t'ull extent of such disallowance. It shall be the duty
of the directors, as a Board, to enforce payment by the officer, subject to the determination of
the directors, proportionate amounts may be withheld from his future compensation payments
until the amount owed to the corporation has been recovered.


                                 ARTICLE     XI.   ATIENDMENT

            The By-Laws may be amended or repealed by vote of the shareholders entitled to
vote for the election of directors at an annual meeting or at a special meeting called for that
purpose, provided that written notice of the date, time and purpose of such annual or special
meeting shall be given, an<l such notice shall set forth the alterations, amendmenrs or changes
which are proposed to be made in such By-Laws. Ody such changes as have been specified in
the written notice shall be made. If, however, all the stockholders shall be present at ary
regular or special meeting, or those not present consent in writing to the proposed amendment,
these By-Laws may be arnended by a unanirnous vote, without any previous written notice.



                         ARTICLE     XII.   TRANSFER R-ESTRICTION

            1.    RESTRICTION

                    A shareholder shall not transfel', sell or assign any shares of the corporation's
stock rvithout first personally delivering to the president or secretary written notice of a proposed
transfer at least five (5) days before the eff-ective date of transfer, stating the relms of the
proposed transfer. Any other shareholder may, but is not required to, give notice within said
five day period to the transfening shareholder of said other shareholder's intent to purchase the
shares for a price equal to the book value thereof as appears by the books of the corporation of
the end of the immediately preceding fiscal year.

            2.    VALIDITY OF TRANSFER

                 No transt-er of any stock shall be valid until such notice shall be given and the
other shareholders have the opportunity to purcbase the same as aforesaid.

            3.    CLOSING

                  If   any other shareholdet elects to purchase the shares                         of a transferring
shareholder, the closing on said purchase and sale shall take place at the office ofthe corporation




                                                 11                ACi\: C;\W   PI:   ILIJS\COIU}.CLI TN'I'S\EBE]t\EI.] &C..BY-   LA\!
not later than ninety (90) days of the date of such notice of intent to purchase. If no other
shareholder elects to purchase the share of a transf'erring shareholder, then the transferring
shareholder is free to transfer said stocks to the sarne person named in and on the terms set fotth
in the notice at a time not later than one hundred eighty (180) days of the date of the original
notice.




                                                12                AC,\: CIWPFI LES\CORF\C LIEI'iTS\DSEA\EB&Cr-BY.   l.Aw
EXHIBIT
  e3   ,,
                                                                                                79oo Main Place Tower
                    Zoo Crossroods Building
                                         Yorku6t4                                               Buffalo, New York t4zoz
z Slate Sireet, Rochester, New
                                                                                                P716.248.32C,C' F716.854.slOO
     p   s85,987.2800           F   585.454.3968


 Writer's Direct Dial Number: 585 987'2834                           ATTORNEYS
 Writer's Direct Fax Number: 585'987'2934                         woodsoviatt.com
          Em a il: lla ro cca @wo a d sov ia t t' ca m




                                                                October 11,2017

James G, Vazzana, Esq,
Wieclman, Yazzana, Corcoran & Volta, P'C
5 S, Fitzhuglt Sireet, Room 230
Rochester, New Yorlc 14614

Brian C. I3look, Esq.
Clinton Brook & Peed
64t Lexington Avenue, 13tl'Floor
New York, NY 10022

          I{e:        Transfer of Ober Bros' & Co" Inc' stock

Dear Jim and Brian:

        Enclosedpleasefindyourclients,respectivecopiesofthestockPowerstransfemingtheir
                                                                              Bank and '1'ust Company's
shares  of Eber Bros, & Co., lnc, pursuant ti Canandaigua National
                                 gu.tL rr"o*t hacl possession of tlte cotnpany's stock book or other
clistribution schedule. As the
                                                  Bank has not been provided with the same' we were
corporate documents and, despite lequest, the
                                                             Powers as opposed to issi-ring uew stocl<
lequired to complete these ti'ansferi via these Stock
                                                           stock Powett whi"h I have affixecl to each
ceflificates, we are currently retaining the original
                                                       when it becarne s*ccessor co*Trustee' we will
original stock certificate thaf the Bank ."ceir,"i
continue to clo so unt*ru and r.rntil such time u,
                                                   ** are advised as to whom these originals sho,ld be
                                                                                                          It is
provirlecl given the         l""uility to locate the company's stock book aucl affiliated records'
                     "pp*""t                              to yo.rr ciients' respective financial i'stitutions
mv unclerstanding thai the securities wer.e i.unsf"rr"cr                                  week as well'
;iidffiffi;dn ""a rhat the remaining assers were electronically transfert'ed last
                                              Very truly Youl-s,

                                                     WOODS OVIA-I'T GILMAN LLP

                                     .
                                                               vlnau       &     K^'ttzaz^-
                                         :;                       I-orisa D' LaRocca
                                                         Please direct responses to Rochester Office




 LDL/IdVKdK
 Encloswes
  cci   Rita Nischal, Escl'
             William G, Bauer, Esq

  {s491869: }                                            The art of representfng PeoPle"
i,:   ;:   .t:'5   !   ,8L   €




                                 ae
l



                                              STOCK POWER.

                                                            and Trust company' in its
           F,OR yALIJE RECEtrVED, Canandaigua National Bank

capacity as co*Trustee of the Trust         u/w of Allen Eber hereby sells, assigns and transfers unto

Lester Eber seven Hundred sixfy Five (765) shares
                                                             of the total Two Thousand (2000) shares

                                                                          of Eber Bros'   & co" Inc', a
issued,     $   100 par value, of the 6Yo nan-cumulative preferred shares

New York coqporation (the "Corporation"), standing                in his nafite on the books of the
                                                              and does hereby irrevocably
corporation represented by certificate Numbered P6 here"vith,
                                                            stock on the books of the corporation
constitute and appoint the corporation to transfer the said

witli full power of substitution in the premises'



Dated:
                        '2-        .zot:,



                                                    RitaNischal, Vice-President
                                                    Canandaigua National Bank and Trust Company




Witnessed bY:                               ccn-\   u

PrintName:




    {5472027:.}
tli   e513 L e
J




                                        STOCK POWER.

                                                   Bank and Trust company" in                    its
           FOR VALUE RECEMD, cananclaigua National

capacity as Co-Tnrstee of, the Trust U/W of
                                            Allen Eber hereby solls' assigns and transfers unto

                                              shares of the total one Thousand Eight Hundred
                                                                                               Fifty
Lester Eber seven Hundrecl and    six (706)

(1850)sharesissued,$l0parvalue'oftheClassAvotingcommonsharesofEberBros'&Co"
                                                  standing in his name on the books of the
Inc., a New York corporation (the "corporation"),

corporation representecl by certificate Numbered
                                                       46 herewith, and does hereby inevocably
                                                   the said stock on the books of the corporation
constitute and appoint the corporation to transfer

with frrll power of substitution in the premises'


                     .,,)
Dated                           2A17




                                                Rita Nischal, Vice-Pres ident
                                                Canandaigua National Bank and Trust Company




    Witnessed bY:

    Print Name:




    {s471938: }
.:..)



 St{
 L.

 ,x
 i'!

  ,i
      1

?I    i




                                            STOCK FOWER.
                                                                      company' in its
            F,OR VALUE RECEI\IED, Canandaigua National Bank and Tlust

                                          u/w of Allen Eber hereby   sells, assigns and tratlsfers unto
capacity as co-Tnrstee of the Trust
                                                                       Ninety (290) shares
Lester Eber One Hundrecl Eleven (111) shares of the total Two Hunclred

issued, $10 par l,alue, of the class B non-voting comlnon shares
                                                                 of Eber Bros'      &   Co,, Lrc', aNew


york corporation (the "corporation"), stanrling in his name        o11   the books of the corporation


represente<I by Certificafe Numbered       868 herewith, and does hereby irevocably constitute and

                                                                   the Corporation r'vith fulI power
appoint the Corporation to transfer the said stock on the books of

of substitltion in the Premises.



Dated:                             2017




                                                 Rita Nischal, Vice-President
                                                 Canandaigua National Bank and Ttust Company




Witnessed bY:

PrintName:                                    Lc-rL,!t




     {5472004i\
                   7oo Crossroads Euilding                                               lgoo Morn Flace'Iower
 e Sfote Street, Fochestet New York        u6t4                                          Bufifalo New Yorkt4toa
      p   585.987.2800 F 585,454,3968                                                        p716.248320A F7]6.854.5lOO

 Writer's Oirert triol hlumber: 585.987,2834                  ATTORNEYS
 Writer's Dlrect Fax Number: 585.987.2934                  woodsoviatt.com
          E ma il: lla rocco @ woo d soviatt.co m




                                                         October     Il,20l7
James C.Yazzana, Esq.
Wiedman, Yazzana, Corcoran & Volta, P.C.
5 S, Fitzhugh Street, Room 230
Rochester, New York 14614

Brian C. Brook, Esq.
Clinton Brook & Peed
641 Lexinglon Avenue, 13th Floor
New York, NY 10022

            Re:    Transfer of Eber Bros, & Co., Inc. stock

Dear Jim and Brian:

        Enolosed please find ycur clients' respective copies of the Stock Powers transferring their
shares  of Eber Bros, & Co., Inc. pursuant to Canandaigua National Bank and Trust Company's
distribution sehedule. As the Bank never had possession of the company's stock book or other
corporate documenfs and, despite request, the Bank has not been provided with the same, we were
required to complete these transfers via these Stock Powers as opposed to issuing new stock
certitlcates. We are ounently retaining the original Stock Fowers which I have affixed to each
original Stock Cerfificate that the Bank received when it became Successor Co-Trustee. We will
continue to do so unless and until such time as we are advised as to whom these originals should be
provided given the apparent inability to locate the company's stock book and affiliated records" It is
my understanding that the securities were transferred to your clients' respeotive financial institutions
on Septemb er 29v and that the remaining assets were electronically transfered last week as well.

                                                         Very truly yorus,

                                             WOODS OVIATT GILMAN LLP
                                                      4A{r*. ,e. $a"eae+"*
                                                        Lorisa D, LaRocca
                                               Pleu;e direct respon$es to Rochester Office




LDL/ldl/kdk
Enclosures
cc:         Rita Nischal, Esq.
            William G. Bauer, Esq

{5491869:   l                                The ort of represe nting people.
f{
\)
ib
\s
Lt"
fq

fN
                                         STOCK FOWER.

         FOR VAI,IIE RECEIVED, Canandaigua National Bank and Trust Company, in its

capacity as Co-Trustee of the Trust U/W of Allen Eber hereby sells, assigns and transfers unto

Daniel Kleeberg Three Hundred One (301) shares of the total One Thousand Eight Fhndred

Fifr,/ (1S50) shares issued, $10 par value, of the Class A voting common shares of Eber Bros. &

Co., [nc., a New York corporation (the   "Corporation"), standing in his name on the books of the

Corporation represented by Certificate Nurnbered ,4,6 herewith, and does hereby irrevocably

constitute and appoint the Corporation to transfer the said stock on the books of the Corporation

with futl power of substitution in the premises.



Dated:                         2017




                                               Rita Nischal, Viee-President
                                               Canandaigua National Bank and Trust Company




Witnessed by:                               *d
Print Name:                      .q -ah'&**sl 14" L*e-r't$-$"--




{5471938: )
                                            S"OCK POWER

         FOR V.&LUE RECEEVEF, Canandaigua National Bank and Trust Company, in its

capacity as Co-Trustee of the Trust UAff of Allen Eber hereby sells, assigns and transfers unto

Lisa Stein One Hundred Thirty Seven (137) shares of the total One Thousand Eight Hundred

Fifty (1S50) shares issued, $10 par value, of the Class A voting comrnon     shares   of Eber Bros. &

Co., Inc.,    a   New York corpomtion (the "Corporsfion"), standing in her name on the books of the

Corporation represented by Certifieate Nurnbered A6 her*with, and daes hereby irrevocably

constihrte and appoint the Corporation to transfer the said stock on the books of the Corporation

with full power of substitution in the premises.



Dated:                              2An




                                                  Rita        Vice-President
                                                  Canandaigua National Bank and Trust Company




Wihessed by:

Frint Name:                                                *ut$*n




tS471938: )
                                         STOCK PO1VER

         FOR VAJ,T.IA RECEIVED, Canandaigua National Bank and Trust Company, in its

capacity as Ca-Trustee of the Trust U/W of Allen Eber hereby sells, assigns and hansfers unto

Audrey Hays Seven Hundred and Six (706) shares of the total One Thousand Eight Hundred

Fifty i1850) shares issued, $10 par value, of the Class A voting common shares of Eber Bros. &

Co., Inc.n a New York corporation (the   "Corporation"), standing in her name on the books of the

Corporation represented by Certi{isate Nurnbered A6 herewith, and does hereby irrevocably

eonstitute and appoint the Corporation to hansfer the said stock on the books of the Corporation

with full power of substitution in the premises.



Dated:                         2017




                                               Rita Nisehal, Viee-President
                                               Canandaigua National Bank and Trust Company




Witnessed by:

Print Name:                                        -I-{




i5471938: )
l"^
                                          STOCK POWSR

         FOR VALUE RECEIVED, Canaudaigua Natianal Bank and Trust Company, in its

capaciry as Co-Trustee of the Trust UAff of Allen Eber hereby sells, assigns and transfers unto

Daniel Kleeberg Forry Seven (47) shares of the total Two Hundred Ninefy (290) shares issued,

$1S par value, of the Ciass B non-voting comfton shares of Eber Bros.    & Co., Inc., a New York

corporation (the "Corporation"), standing     in his   name on the books      of the Corporation
represented by Certificate l.{urnbered 868 herewith, and does hereby irrevocably eonstitute and

appoint the Corporation to transfer the said stock on the books of the Corporation with full power

of substitrltion in the premises.



Dated:                              2An




                                             Rita Nischal, Vice-President
                                             Canandaigua National Barrk and Trust Cornpany




Witrressrd by:

Print Name:                                             &




{5a7200a:   }
                                       STOCK POWER

         FOR VALUE       RECEMD,       Canarudaigua National Bank and     Trust Company, in its

capacity as Co-Trustee of the Trust UAff of Allen Eber hereby sells, assigns and transfers unto

Lisa Stein Twenty One (21) shares of the total Two Hundred Ninety (290) shares issued, $10 par

value,   of the Class B non-voting corffnon shares of Eber Bros, & Co., trnc., a New York
corporation (the "Corporfition"), standing      in her name on the books of the Corporation
represented by Certificate Numbered 868 herewith, and does hereby irrevocably constitute and

appoint the Corporation to transfer the said stock on the books of the Corporation with full pawer

qf substitution in the premises.




Dared: fiffu.                 "24t7




                                             Rita   *hal, Viee*President
                                             Canandaigua National Eank and Trust Cornpany




Witnessed by:

FrintName:                    {?*1"*-*c"*   K   .   L*.re*ch




{547200a: }
                                           STOCK POWER.

          FOR VALUS         RSCEMD,       Canandaigua National Bank and Trust Cornpany,            in its

capacity as Co.Trustee of the Trust      Uflff of Allen Ebet hereby sells,   assigns and transfers unto

Audrey Hays One Hundred Eleven (l I 1) shares of the total Two Hundred Ninety (290) shares

issued,   $   l0 par value, of the Class B non-voting comlnsn   shares of Eber Brcs.   & Co., Ine., a New

York corporation (the "CorporatioR"), standing in her name on the books of the Corporation

represented      by Certificate Numbered 868 hereviith, and dses hereby irrevocably constitute and

appoint the Corporation to transfer the said stock on the books sf the Corporation with fullpower

of substitution in tha premises.



Dated                              2An




                                                 RitaN      Viee*President
                                                 CanandaiguaNational Bank and Trust Company




V/itnessed by:                   €{

Print Name:                                      Fh




{H72004: }
    {a)
    'v,

     h




    t?:




&


w
                                          STOCK POWER.

         FOR VALUE RECEMD, Canandaigua National Bank and Trust Company, in its

capaeity as Co-Trustee of the Trust UAH of Allen Eber hereby sells, assigns and hansfers unto

Daniel Kleeberg Three Hundred Twenty Four (324) shares of the total Two Thousand (2000)

shares issued, $100 par value,   of the   604 non-eumulative prefened shares   of Eber Bros. &   Co.,

Inc., a New York corporation (the "Corporation")o standing in his name on the books of the

Corporation represented by Certifrcate Numbered P6 herewith, and does hereby irrevocably

constitute and appoint the Corporation to transfer the said stoc.k on the books of the Corporation

with full power of substitution in the premises.



Dated:                         2017




                                               Rita Nischal, Vice-President
                                               Canandaigua National Bank and Trust Company




Witnessed by:

Frint Name:                   Re-b*ee*a*,&"1 i-*e**xn-L.-r




1M72027:l
                                          STOCK POWER,

        FOR VALIJE      RECEMD,           Canandaigua National Bank and Trust Company,       in its

capaeity as Ca*Trustee of the Trust UAff of Allen Eber hereby sells, assigns and transfers unto

Lisa Stein One Hundred Forry Seven (147) shares of the total Two Thousand (2000i            shares


issupd $100 par value, of the   6olo   non-cumulative preferred shares of Eber Bros. & Co., Inc.,   a


New York corporation (the "Corporation")o standing in her n&me on the books of                 the

Corporation represented hy Certificate Numbered P6 herewith, and does hereby irrevocably

constitute and appoint the Corporation to ffansfer the said stock on the books of the Corporation

with full powff of substitution in the premises.



Dared: **,1*                  .2017




                                                Rita Nischal, Vic*-President
                                                Canandaigua National Bank and Trust Company




Witnessed b'y:

Print Name:




15472027:\
                                        STOCK POWER

            FOR VALUE RSCEMF, Canandaigua National Bank and Trust Cornpany, in                    its

capacity as Co-Trustee of the Trust U/W of Allen Eber hereby sells, assigns and transfers unto

Audrey Hays Seven Hundred Sixfy Fow (764) shares of the total Two Thousand t2CI00) shares

issued, $100 par value,   of the 604 non-cumulative pref,en'ed shares of Eber Bros. &   C.o., Inc., a


New York corporation {the "Corpor&fion"), standing         in her namg on the books of           the

Corporation represented by Certificate Numbered P6 herewith, and does hereby irevocably

constitute and appoint the Corporaiion to transfer the said stock on the books of the Corporation

with full power of substitution in the premisea,



Dated:                         2AI7




                                              Rita Nischal, Vice-President
                                              Canandaigua National Bank and Trust Company




Witnessed by:
                                             rl       L


Frint Name:                                               L{ #3",**




\5472A27:   \
